Marsh, J.
The defendant offers testimony of her good character and reputation as bearing on the main issue in the case, viz., whether she was guilty of the act of adultery alleged. There is authority in other jurisdictions for the admission of such evidence. Hilker v. Hilker, 153 Ind. 425; O’Bryan v. O’Bryan, 13 Mo. 16; 1 Nelson Div. & Sep. 221. As far as this state is concerned, however, the point, though apparently not directly ruled upon by the higher courts, seems to fall within the reasoning of the Court of Appeals as expressed in McKane v. Howard, 202 N. Y. 181, 184: “ The testimony of her witnesses that her reputation was good * * * did not meet or respond to the issue. It did not prove or tend to prove that she was not guilty of each illicit act testified to by the defendant’s witnesses.” The offer of evidence is, therefore, rejected and the defendant allowed an exception. Briefs on the entire case to be submitted by December fifteenth.
Ordered accordingly